Case 6:20-cv-02216-CEM-LRH Document 15 Filed 12/23/20 Page 1 of 2 PagelD 59

RETURN OF SERVICE

State of Florida County of Middle District Court

Case Number: 6:20-CV-2216-ORL-41LRH

Plaintiff:
PATRICIA M. GIBSON

vs.

Defendant:
AMERICAN EXPRESS COMPANY AND TRANS UNION, LLC

For:

Karen Stroly

Varnell & Warwick, P.A.
1101 E Cumberland Avenue
Suite 201h, #105

Tampa, FL 33602

Received by DILIGENT LEGAL SERVICES on the 18th day of December, 2020 at 8:58 am to be served on Trans
Union, LLC c/o The Prentice-Hall Corporation, 1201 Hays Street, Tallahassee, FL 32301.

], MICHAEL C. NOLAN, do hereby affirm that on the 21st day of December, 2020 at 8:45 am, |:

CORPORATE / LLC: served by delivering a true copy of the Summons, Complaint, Discovery with the date and
hour of service endorsed thereon by me, to: SHEENA BLACK as AUTHORIZED REPRESENTATIVE for the
Registered Agent of Trans Union, LLC c/o The Prentice-Hall Corporation at the address of: 1201 HAYS STREET,
TALLAHASSEE, FL 32301, and informed said person of the contents therein, in compliance with state statutes.

Description of Person Served: Age: 30+, Sex: F, Race/Skin Color: WHITE, Height: 5'6", Weight: 150, Hair:
BROWN, Glasses: N

| certify that | am over the age of 18, have no interest in the above action, and am a Certified Process Server, in
good standing, in the judicial circuit in which the process was served. Under penalty of perjury | declare that the
facts contained herein are true to the best of my knowledge.NO NOTARY REQUIRED PURSUANT TO F.S. 92.525

(2).

 

 

——<—<————

MICHAEL C. NOLAN
Certified Process Server, #111

DILIGENT LEGAL SERVICES
1497 MAIN STREET

STE. 210

DUNEDIN, FL 34698

(727) 424-7367

Our Job Serial Number: DGT-2020003256
Ref: 2020003256

Copyright © 1992-2020 Database Services, Inc. - Process Server's Toolbox V8. 1c
Case 6:20-cv-02216-CEM-LRH Document15 Filed 12/23/20 Page 2 of 2 PagelD 60
Case 6:20-cv-02216-CEM-LRH Document 4 Filed 12/04/20 Page 3 of 4 PagelD 26

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Middle District of Florida [¥]

PATRICIA M. GIBSON

 

Plaintiff(s)
v

AMERICAN EXPRESS COMPANY AND
TRANS UNION, LLC

Civil Action No. 6:20-cv-2216-Orl-41LRH

giisk -

ver in the

 

Newer Nee Ne ee ee Te ee Se ae

   

Defendant(s)

ind for the

Sacoand Judicial Circuit

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TRANS UNION LLC
c/o THE PRENTICE-HALL CORPORATION SYSTEMS, INC.
1201 HAYS STREET
TALLAHASSEE, FL 32301

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,

whose name and address are: VARNELL & WARWICK, P.A.
Janet R. Varnell, Brian W. Warwick
1101 E. Cumberland Ave., Ste. 201H, #105
Tampa, FL 33602

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Suzanna ‘Manuel

Date: December 4, 2020

 

Signature of Clerk or Deputy Clerk
